DETAILED ACTION
Claims 1-14 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  it does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irwin (20050071280).
Regarding claim 1, Irwin teaches A method for managing protected content performed by a rights management system comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the system to perform the method, the method comprising (abstract, pr.153-175): 
receiving, from a content service system, a protected reencryption program, an encrypted content key encrypted using a public encryption key of the content service system, and an identifier of a piece of content associated with the encrypted content key, the protected reencryption program comprising a protected private decryption key of the content service system (par.40-42, 114-120, package, keys, encrypted license keys, content ID); 
receiving, from a user device, a license request message, the license request message comprising the identifier of the piece of content and a public encryption key of the user device (par.92-100, client request includes requested rights, public key of client); 

generating a content license associated with the piece of content, the content license comprising the reencrypted content key; and transmitting the content license to the user device (par.90-100, package content for user, provide encrypted key with license). 
Regarding claim 6, Irwin teaches wherein generating a reencrypted content key comprises generating a reencrypted content key using the protected reencryption program (par.54-55, 189-195). 
Regarding claim 7, Irwin teaches wherein generating the reencrypted content key comprises generating the reencrypted content key without exposing plaintext of the content key to the rights management system during execution of the protected reencryption program (par.54-55, 189-195).
Regarding claim 8, Irwin teaches wherein generating the reencrypted content key comprises generating the reencrypted content key without exposing operations using the plaintext of the content key to the rights management system during execution of the protected reencryption program (par.54-55, 189-195). 
Regarding claim 9, Irwin teaches wherein generating the reencrypted content key comprises generating the reencrypted content key without exposing the protected private decryption key of the content service system to the rights management system during execution of the protected reencryption program (par.54-55, 189-195). 
Regarding claim 14, Irwin teaches wherein the license further comprises one or more license terms relating to use of the piece of content (par.28-30, 32-33, 54-55, 107-114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin, and further in view of Khalil (20190044940).
Regarding claim 2, Irwin teaches using licenses (par.54-55, 92-102, 159-170) but not expressly disclose, however Khalil teaches wherein the license request message further comprises a signed message (par.94-97). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Irwin to use signed requests as taught by Khalil.
One of ordinary skill in the art would have been motivated to perform such a modification to further secure and validate requests (Khalil, par.70-80, 90-100).
Regarding claim 3, Irwin/Khalil teaches wherein the method further comprises: prior to generating the reencrypted content key and the content license, verifying a signature of the signed message (Khalil, par.70-80, 94-97). 
Regarding claim 4, Irwin/Khalil teaches wherein the signed message comprises a content request message issued by the user device to the content service signed by the content service (Irwin, par. 40-42, 114-120, Khalil, par.70-80, 94-97). 
Regarding claim 5, Irwin/Khalil teaches wherein verifying the signature of the signed message comprises verifying that the signed message has been signed by the content service system (Khalil, par.70-80, 94-97). 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin, and further in view of Park (20190258778).
Regarding claim 10, Irwin does not expressly disclose, however, Park teaches wherein generating the reencrypted content key comprises: decrypting, in a protected execution process, the encrypted content key using the protected private decryption key of the content service system to generate a decrypted content key; and encrypting, in the protected execution process, the decrypted content key using the public encryption key of the user device to generate the reencrypted content key (par.32-35, 57-61). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Irwin to re-encrypt keys as taught by Park.

Regarding claim 11, Irwin/Park teaches wherein the protected reencryption program comprises an obfuscated program (Irwin, par. 39-43, Park, par.28-32, 56-50). 
Regarding claim 12, Irwin/Park teaches wherein the protected reencryption program is obfuscated using indistinguishability obfuscation (Park, par.28-32, 56-50). 
Regarding claim 13, Irwin/Park teaches wherein the protected reencryption program is obfuscated using whitebox cryptographic obfuscation (Park, par.28-32, 56-50). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419